                                          Case 3:14-cv-00608-JCS Document 933 Filed 05/27/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     AARON SENNE, et al.,                                Case No. 14-cv-00608-JCS
                                                        Plaintiffs,
                                   8
                                                                                             ORDER DENYING JOINT LETTER
                                                 v.
                                   9
                                                                                             Re: Dkt. No. 932
                                  10     KANSAS CITY ROYALS BASEBALL
                                         CORP., et al.,
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          The parties have filed a joint letter in which the plaintiffs ask the Court to interpret the

                                  14   Court’s order, docket no. 439, regarding depositions of nonparty MLB clubs (the “Motion”). The

                                  15   Motion is DENIED. Each individual that is deposed pursuant to a Rule 30(b)(6) subpoena to a

                                  16   dismissed MLB club shall count towards the fifteen (15) third party deposition limit.

                                  17          IT IS SO ORDERED.

                                  18   Dated: May 27, 2021

                                  19                                                    ______________________________________
                                                                                        JOSEPH C. SPERO
                                  20                                                    Chief Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
